Citation Nr: 1118779	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 until August 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision by the Committee on Waivers and Compromises at the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2010 the Board remanded the issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010, after this appeal had been perfected and the case was certified to the Board, VA received a statement from the Veteran indicating that he wanted a hearing at his local RO.

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should schedule the appellant for a hearing.  The AOJ is at liberty to determine the type of hearing sought by the appellant.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


